[Cite as Pascual v. Pascual, 2012-Ohio-5819.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

AURORA S. PASCUAL                                    C.A. No.        12CA0036-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CORAZON S. PASCUAL                                   COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   12DV0091

                                 DECISION AND JOURNAL ENTRY

Dated: December 10, 2012



        MOORE, Judge.

        {¶1}    Defendant-Appellant, Corazon S. Pascual, appeals from the April 30, 2012 order

of protection issued by the Medina County Court of Common Pleas, Division of Domestic

Relations. This Court affirms.

                                                I.

        {¶2}    In April of 2012, Ms. Pascual lived with her two sisters, Aurora and Lourdes

Pascual. Aurora Pascual (“the petitioner”) filed an ex parte petition for a civil protection order

against Ms. Pascual alleging that, in avoiding Ms. Pascual’s attempts to hit her, she fell in their

driveway and was taken by ambulance to the hospital. A magistrate of the trial court found that

a temporary order of protection was not necessary, and set the matter for a full hearing. Prior to

the date of the hearing, the magistrate granted a continuance in order for the petitioner to retain

an attorney. On April 30, 2012, the trial court granted the petitioner an order of protection

against Ms. Pascual, which remains in effect until April 27, 2013.
                                                 2


       {¶3}      Ms. Pascual timely appealed and raised one assignment of error for our

consideration.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED ON THE ISSUES BROUGHT UP BY THE
       MAGISTRATE OF THE MEDINA COURT OF COMMON PLEAS
       DOMESTIC RELATIONS DIVISION IN CONJUNCTION WITH HER
       RULINGS ON CASE NO.: DV0091. THE COURT ORDER OF PROTECTION
       FOR THE PETITIONER THAT TOOK EFFECT ON APRIL 30, 2012[,] ARE
       INDICATED ON PAGE 2 OF FORM 10.01-1. REBUTTALS TO THE ISSUES
       ARE SHOWN ON THE STATEMENT OF FACTS ON PAGE 8 OF THIS
       BRIEF.

       [1.] “THAT THE PETITIONER’S BODILY INJURY WAS CAUSED BY THE
       REPONDENT WHEN AN ALTERCATION OVER THE MAIL RESULTED AS
       THE PETITIONER TRIED TO AVOID BEING PHYSICALLY ATTACKED
       BY THE RESPONDENT[.]”

       [2.] “THAT THE PETITIONER OR PETITIONER’S FAMILY OR
       HOUSEHOLD MEMBERS ARE IN DANGER OR HAVE BEEN A VICTIM
       OF DOMESTIC VIOLENCE OR SEXUALLY ORIENTED OFFENSES AS
       DEFINED IN R.C. 3113.31A COMMITTED BY THE RESPONDENT[.]”

       [3.] IN ADDITION, “THAT THE COURT ALSO ERRED WHEN THE
       OPPOSING PARTY’S WITNESS’ TESTIMONIES WERE ACCEPTED BY
       THE COURT WITHOUT THE WITNESS’ PRESENTING PROOF OR
       EVIDENCE TO SUPPORT THE ALLEGATIONS SHE TESTIFIED FOR IN
       THE COURT OF LAW.”

       {¶4}      Apparently, this case arose because of a confrontation between two sisters which

resulted in one falling, or being thrown to the ground, due to a dispute over the receipt of mail

from the mailbox at the house that they shared. The local police were contacted and responded to

take a report. Ms. Pascual objects to the magistrate’s determination granting her sister’s motion

for a civil protection order against her. Her argument, reduced to its essence, is that the

magistrate believed the testimony of her sister rather than Ms. Pascual’s testimony.
                                                  3


       {¶5}    As a preliminary matter, we note that Ms. Pascual has presented her arguments

before the trial court and this Court pro se. Regarding pro se litigants, this Court has often

indicated:

       [P]ro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that he remains subject to
       the same rules and procedures to which represented litigants are bound. He is not
       given greater rights than represented parties, and must bear the consequences of
       his mistakes. This Court, therefore, must hold [pro se appellants] to the same
       standard as any represented party.

(Internal citations omitted.) Sherlock v. Myers, 9th Dist. No. 22071, 2004-Ohio-5178, ¶ 3.

       {¶6}    App.R. 16(A)(7) states, in pertinent part, that an appellant’s brief must include,

“[a]n argument containing the contentions of the appellant with respect to each assignment of

error presented for review and the reasons in support of the contentions, with citations to the

authorities, statutes, and parts of the record on which appellant relies.” Further, it is well settled

that “[a]ppellants have the burden of affirmatively demonstrating error on appeal.” “Where an

appellant fails to cite to any law supporting their assignments of error, it is not this [C]ourt’s duty

to create an argument for them.” Sherlock at ¶ 4, citing Cardone v. Cardone, 9th Dist. Nos.

18349, 18673, 1998 WL 224934, *8 (May 6, 1998).

       {¶7}    Here, Ms. Pascual has failed to cite to any legal authority in support of her

contention that the trial court erred in granting the petitioner’s order of protection. See App.R.

16(A)(7).    While we decline to create Ms. Pascual’s legal arguments on appeal, we have

reviewed the record below and find no error in the trial court’s ruling adopting the magistrate’s

decision.

       {¶8}    Therefore, Ms. Pascual’s assignment of error is overruled.
                                                 4


                                                III.

       {¶9}    In overruling Ms. Pascual’s sole assignment of error, the judgment of the Medina

County Court of Common Pleas, Division of Domestic Relations, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       CARLA MOORE
                                                       FOR THE COURT


WHITMORE, P. J.
CARR, J.
CONCUR.

APPEARANCES:

CORAZON S. PASCUAL, pro se, Appellant.

AURORA S. PASCUAL, pro se, Appellee.